DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12 13, 15-17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 fails to distinctly claim the subject matter which the inventor regards as the invention, since claim 12, which is a dependent apparatus claim, only recites process limitations, which do not further structurally limit the apparatus of claim 11, from which claim 12 depends.  Claims 13, and 15-17 do not remedy the deficiency of claim 12, and thus are rejected as well due to their dependency upon claim 12.
With regard to claim 22, broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “a pressure drop device”, and the claim also recites “a capillary tube”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 12 recites only process limitations within an apparatus claim, and thus fails to further limit the structure of claim 11, from which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2070587 A1 taken together with EP 0873966 A1.
EP 2070587 A1 (Figs. 2 and 4; paragraphs [0011], [0012], [0017], [0031]-[0034], [0036], [0039], claims 2, 10, and 11) as applied in the previous Office action, teaches a beverage mixing assembly including a mixer body (6) having a first upstream inlet (4) for the gas, the first upstream inlet including a section of reduced diameter tubing (7) in the form of a capillary tube (pressure reduction device of instant claims 7 and 8) that produces a choked flow of gas entering through the first orifice to the mixer body, the mixer body also having a second upstream inlet (2) having a second orifice at the inlet to the mixer body to spray the liquid into the gas from the first orifice, the first and second orifices being axially opposite to one another, with the outlet from the mixer body (17) extending transversely to the first upstream inlet (as required by application claim 2).  It is noted that claims 10 and 11 of the reference state that the pressures within the gas and liquid are substantially equal to one another at the point of supply to the mixer body and thus would provide a mixed stream with substantially equal pressures of gas and liquid downstream of the orifices to the mixer chamber, as required by instant claim 4.  In any event, even if the pressure of the gas were somewhat higher than the source of liquid, the capillary tube (7) provides for a frictional resistance to the gas flow to the mixer to both slow the flow and reduce the pressure via the capillary tube in a manner well known within the art.  (Applicant can note col. 3, lines 55-56 of EP 0 873 966 A1, which establishes the well known use of capillary tubes within the beverage art to provide flow restriction means).  
With regard to the specific dimensional characteristics of the gas and liquid inlets and the T-pipe mixer body, as recited by instant claims 5 and 6, it is noted that the EP ‘587 reference clearly teaches applicant’s preferred gas orifice diameter (see paragraph [0036] and claim 2), and wherein Figure 4 of the reference teaches relative sizes of the gas and liquid inlets and the mixer body diameter.  In view of the specific teaching of applicant’s preferred gas inlet size as well as the relative sizes shown for the other claimed dimensions in Figure 4 of the reference, it would have been obvious for an artisan to optimize the device size ranges by way of routine experimentation given the clear disclosure of the EP ‘587 reference apparatus.
With regard to the amended language of independent claim 1, EP ‘587 also teaches the well known use of chillers within the art to chill the formed solution (see paragraph [0017]).  While EP ‘587 only illustrates the chiller (10) being upstream of the mixer body, paragraph [0017] of EP ‘587 speaks to chilling the “liquid beverage to be carbonated”, “or the carbonated beverage to be dispended” , the latter situation suggesting that the chiller would indeed be positioned downstream of the mixer body, which is the only location within the device in which the beverage “is carbonated”.
In any event, EP 0873966 A1 (Fig. 1; col. 3, line 48 through col. 4, line 11; col. 4, lines 37-44) teaches a gas/liquid T-fitting mixer for carbonating a liquid, followed by a downstream chiller (38) that properly chills the carbonated beverage before dispense thereof.  It would have been obvious for an artisan at the time of the filing of the application, to place the beverage chiller of EP ‘587 (which apparently can be upstream or downstream of the mixer body thereof) at a location within the apparatus that is downstream of the gas/liquid mixer (carbonator), in view of EP ‘966, since such would insure the dispensing of carbonated beverages that are properly chilled for immediate consumption.
9.	Claims 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2070587 A1 taken together with Primus.
EP 2070587 A1 (Figs. 2 and 4; paragraphs [0011], [0012], [0017], [0031]-[0034], [0036], [0039], claims 2, 10, and 11) as applied in the previous Office action and herein above, teaches a beverage mixing assembly including a mixer body (6) having a first upstream inlet (4) for the gas, the first upstream inlet including a section of reduced diameter tubing (7) in the form of a capillary tube (pressure reduction device of instant claims 18 and 19) that produces a choked flow of gas entering through the first orifice to the mixer body, the mixer body also having a second upstream inlet (2) having a second orifice at the inlet to the mixer body to spray the liquid into the gas from the first orifice, the first and second orifices being axially opposite to one another, with the outlet from the mixer body (17) extending perpendicular to the first upstream inlet (as required by application claim 13).  It is noted that claims 10 and 11 of the reference state that the pressures within the gas and liquid are substantially equal to one another at the point of supply to the mixer body and thus would provide a mixed stream with substantially equal pressures of gas and liquid downstream of the orifices to the mixer chamber, as required by instant claim 15.  In any event, even if the pressure of the gas were somewhat higher than the source of liquid, the capillary tube (7) provides for a frictional resistance to the gas flow to the mixer to both slow the flow and reduce the pressure via the capillary tube in a manner well known within the art, thus providing an apparatus capable of operating with fluid line pressure drops of the type recited by instant claim 12.  (Applicant can note col. 3, lines 55-56 of EP 0 873 966 A1, which establishes the well known use of capillary tubes within the beverage art to provide flow restriction means).  
With regard to the specific dimensional characteristics of the gas and liquid inlets and the T-pipe mixer body, as recited by instant claims 16 and 17, it is noted that the EP ‘587 reference clearly teaches applicant’s preferred gas orifice diameter (see paragraph [0036] and claim 2), and wherein Figure 4 of the reference teaches relative sizes of the gas and liquid inlets and the mixer body diameter.  In view of the specific teaching of applicant’s preferred gas inlet size as well as the relative sizes shown for the other claimed dimensions in Figure 4 of the reference, it would have been obvious for an artisan to optimize the device size ranges by way of routine experimentation given the clear disclosure of the EP ‘587 reference apparatus.
With regard to the amended language added to independent claim 11, directed to the gas supply being connected to the liquid supply to pressurize the liquid supply, as well as the flow rate regulators being positioned between the gas supply and the first orifice to the mixer body and between the gas supply and the liquid supply, Primus (Fig. 1; col. 2, lines 63-70) teaches the well known use of a pressurized CO2 supply as means to carbonate and also to pressurize a liquid supply, wherein flow rate regulators in the form of reducing valves (12) and (9), control the pressurization of the liquid supply (11) and the pressure of the CO2 supplied to the beverage carbonator (1), to simplify the device by utilizing the stored pressure of the gas source to impart flow of both the gas and liquid streams through the device, thus eliminating the need for a liquid pumping means.  It would have been obvious for an artisan at the time of the filing of the application, to provide the beverage mixing apparatus of EP ‘587 with flow rate regulated pressurized gas source means to drive both the gas and liquid streams to the mixing assembly and through the device to the dispensing means, in view of Primus, since such would simplify the device by eliminating the need for liquid pumping means in the form of a separate electrically driven pump.
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 11-13, and 15-20 above, and further in view of EP 0873966 A1.
The reference combination as applied to claims 11-13, and 15-20 above, substantially discloses applicant’s invention as recited by instant claim 21, except for a specific teaching that the chiller is arranged downstream of the mixer body to cool the carbonated solution.
EP ‘587 of the primary reference combination as applied to claims 11-13, and 15-20 above broadly teaches the well known use of chillers within the art to chill the formed solution (see paragraph [0017]).  While EP ‘587 only illustrates the chiller (10) being upstream of the mixer body, paragraph [0017] of EP ‘587 speaks to chilling the “liquid beverage to be carbonated”, “or the carbonated beverage to be dispended” , the latter situation suggesting that the chiller would indeed be positioned downstream of the mixer body, which is the only location within the device in which the beverage “is carbonated”.
In any event, EP 0873966 A1 (Fig. 1; col. 3, line 48 through col. 4, line 11; col. 4, lines 37-44) teaches a gas/liquid T-fitting mixer for carbonating a liquid, followed by a downstream chiller (38) that properly chills the carbonated beverage before dispense thereof.  It would have been obvious for an artisan at the time of the filing of the application, to place the beverage chiller of the primary reference combination, including EP ‘587 (which apparently can be upstream or downstream of the mixer body thereof) at a location within the apparatus that is downstream of the gas/liquid mixer (carbonator), in view of EP ‘966, since such would insure the dispensing of carbonated beverages that are properly chilled for immediate consumption.
Allowable Subject Matter
11.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable for the reasons of record.
With regard to dependent claim 10, the prior art of record fails to disclose or suggest the combination of specific inlet, outlet, and mixer body diameter ranges, as set forth by instant claim 10.
12.	Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 is the independent form of previously noted allowable dependent claim 9 and thus would be allowable for the reasons of record, if the claim were amended to eliminate the range within a range within the same claim situation, as discussed specifically in paragraph 3 above.
Response to Arguments
13.	Applicant’s arguments with respect to claims 1, 2, 4-8, 11-13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-12-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776